Matter of Heydasch (2017 NY Slip Op 04275)





Matter of Heydasch


2017 NY Slip Op 04275


Decided on May 31, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 31, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
L. PRISCILLA HALL, JJ.


2011-08757

[*1]In the Matter of Axel Heydasch, a suspended attorney. (Attorney Registration No. 1842194)





DECISION & ORDER
Motion by Axel Heydasch for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Heydasch was admitted to the Bar in the State of New York at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on October 6, 1982. By opinion and order of this Court dated April 24, 2012, this Court suspended Mr. Heydasch from the practice of law for a period of three years, effective May 24, 2012, based on the discipline taken against him by the Supreme Court of the State of Florida (see Matter of Heydasch, 96 AD3d 84).
Upon the papers filed in support of the motion and the papers filed in relation thereto, it is
ORDERED that the motion is granted; and it is further,
ORDERED that, effective immediately, Axel Heydasch is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Axel Heydasch to the roll of attorneys and counselors-at-law.
ENG, P.J., MASTRO, RIVERA, DILLON and HALL, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court